ACCEPTED
                                                                                          03-14-00402-CR
                                                                                                 4329083
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/2/2015 11:30:08 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                                   No. 03-14-00402-CR

                                       In the                    FILED IN
                                                          3rd COURT OF APPEALS
                               COURT OF APPEALS               AUSTIN, TEXAS
                                      For the             3/2/2015 11:30:08 AM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                    Clerk
                      ______________________________________

                    On Appeal from the 26th Judicial District Court of
                              Williamson County, Texas
                             Cause Number 13-0481-K26
                     ______________________________________

                          REX ALLEN NISBETT, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, Rex Allen Nisbett, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief is due in this case on March 4, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before May 3, 2015.

      3.   In the past thirty days, the undersigned has filed appellate briefs in the
Third Court of Appeals in the following cases: Joe Derek Carr v. The State of
Texas, No. 03-14-00234-CR; Joe Derek Carr v. The State of Texas, No.
03-14-00235-CR; and Fred Robert Schneider v. The State of Texas, No.
03-14-00189-CR. The undersigned also filed a Petition for Writ of Habeas
Corpus in Cause Number 08-1623-K26, in the 26th District Court of Williamson
County, Texas. Finally, the undersigned has made numerous court appearances
and has undertaken the tasks associated with the management of a solo attorney
practice.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on May 3, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been hand-delivered to

the Williamson County District Attorney’s Office, 405 Martin Luther King,

Georgetown, Texas 78626, on March 2, 2015.



                                   __/s/ Kristen Jernigan__________________
                                   Kristen Jernigan




                                     2